Case: 20-40269   Document: 00516588287     Page: 1    Date Filed: 12/22/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                      United States Court of Appeals
                                                               Fifth Circuit


                            No. 20-40269                     FILED
                                                     December 22, 2022
                                                        Lyle W. Cayce
   Teressa R. Calhoun,                                       Clerk

                                                     Plaintiff—Appellant,

                                versus

   Stearns Lending, L.L.C.; Loan Care, L.L.C., also known
   as LoanCare, L.L.C.; Pulte Mortgage; Pulte Group,
   Incorporated, also known as PulteGroup,
   Incorporated; Centex Homes; Pulte Mortgage L.L.C.;
   Pulte Homes of Texas, L.P.; Pulte Homes; PGP Title,
   Incorporated (PGP); Pulte; Centex; William J. Pulte;
   William J. Pulte Trust,

                                                 Defendants—Appellees,
   ______________________________

   Teressa R. Calhoun,

                                                     Plaintiff—Appellant,

                                versus

   Stearns Lending, L.L.C.; Loancare, L.L.C., also known
   as Loan Care, L.L.C.,

                                                 Defendants—Appellees.
Case: 20-40269         Document: 00516588287             Page: 2      Date Filed: 12/22/2022

                                          No. 20-40269



                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 4:19-CV-55
                                USDC No. 4:19-CV-88


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Teressa R. Calhoun appeals the district court’s dismissal of her claims
   pursuant to Rule 12(b)(6). She argues that the district court incorrectly
   granted Defendants’ motions to dismiss and abused its discretion when it
   denied her request for leave to amend. We AFFIRM the judgment of the
   district court.
          This case arises out of a mortgage agreement for Calhoun’s home.
   Calhoun alleged that Defendants illegally acquired her home through
   foreclosure. She asserted a number of claims for predatory lending, fraud,
   bad faith, dual tracking, negligence, Title VII, and unfair and deceptive
   practices. The district court denied each of her claims because they were not
   recognized under Texas law, time-barred, or not properly pleaded.
   Calhoun’s arguments are somewhat difficult to decipher, but to the extent
   that she argues that her claims should be recognized, that the district court
   should have allowed her to bring them despite the expiration of the relevant
   statutes of limitations, or that she adequately met the relevant pleading
   standards, we disagree. The district court properly granted Defendants’
   motions to dismiss.
          In lieu of dismissal, Calhoun also asked the district court to grant her
   leave to amend. The district court denied this request because Calhoun had
   already been given four opportunities to plead, the deadline for seeking leave


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                                2
Case: 20-40269      Document: 00516588287          Page: 3     Date Filed: 12/22/2022




                                    No. 20-40269


   to amend had long since passed, and the district court determined that
   further opportunity to amend would be futile and needlessly increase costs.
   The district court did not abuse its discretion. United States ex rel. Steury v.
   Cardinal Health, Inc., 625 F.3d 262, 270 (5th Cir. 2010).
          For these reasons, the order of the district court is AFFIRMED.




                                          3